      Case 2:19-cv-14627-EEF-DMD Document 22 Filed 06/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


GERALD J. POWER                                   *

        Plaintiff,                                *     CIVIL ACTION NO.:2:19-cv-14627

v.                                                *     JUDGE: ELDON E. FALLON

LOUISVILLE LADDER INC.                            *     MAGISTRATE: DANA DOUGLAS

        Defendant.                                *




                       LOUISVILLE LADDER INC.'S WITNESS LIST

        NOW INTO COURT,through undersigned counsel, come defendant, Louisville Ladder

Inc., who lists the following witnesses that it may call at the trial of this matter:

        1.      Michael VanBree
                Louisville Ladder Inc.;

        2.      Marilyn Polsgrove
                Louisville Ladder Inc.;

        3.      Lori Bremick
                Louisville Ladder Inc.;

       4.       Gerald J. Power;

        5.      Richard Power;

       6.       Dr. Emily Spence and the other doctors at Louisiana Health Solutions;

        7.      Dr. Douglas Lurie;

        8.      Dr. Kevin Johnson;

        9.      Dr. John Kruse;

                                                                                        20683301_1
Case 2:19-cv-14627-EEF-DMD Document 22 Filed 06/16/20 Page 2 of 3




 10.    Dr. Kevin McDonald;

 1 1.   Dr. Richard Meyer;

 12.    Dr. Shibu Varughese;

 13.    Dr. Jason Kennedy;

 14.    Dr. Jerome Kurpel;

 15.    Dr. Patrick Wells;

 16.    Dr. Joseph Micelli;

 17.    Any and all physicians who have treated the plaintiff, including for his pre-
        existing cervical and lumbar injuries; shoulder injury; and knee injury;

 18.    Any and all experts (to be identified later) by the defendant within the time
        parameters specified by the court(including Michael P. VanBree);

 19.    Erick Knox (ESI)
        Chicago, Illinois

 20.    Any witnesses listed or called by plaintiff.



                                       Respectfully submitted,

                                      KEAN MILLER LLP

                                      /s/James R. Silverstein
                                      JAMES R. SILVERSTEIN (#12074), T.A.
                                      R.CHAUVIN KEAN (#36526)
                                      909 Poydras Street, Suite 3600
                                      New Orleans, LA 70112
                                      Telephone: (504)585-3050
                                      Facsimile:    (504)585-3051
                                      Email: james.silverstein@keanmiller.com
                                      Counselfor Defendant,
                                      Louisville Ladder Inc.


                                          2
     Case 2:19-cv-14627-EEF-DMD Document 22 Filed 06/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       This pleading has been electronically filed with the Clerk of Court by using the CM/ECF
system which will send a notice of electronic filing to all counsel who are CM/ECF participants
on June 16,2020.

                                                   /s/James R. Silverstein
                                                   JAMES R. SILVERSTEIN




                                               3
